Citation Nr: 0527661	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-11 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the amount of pension and special monthly 
pension payments due to a deceased veteran and unpaid at date 
of death based on eligible family medical expenses for the 
period January 1, 2002, through December [redacted], 2002, for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.  He died on December [redacted], 2002.  The appellant 
is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2003 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On February 3, 2005, the appellant testified at an electronic 
(video conference) hearing before the undersigned Veterans 
Law Judge.  A transcript of that hearing is of record.

FINDINGS OF FACT

1.  The veteran had no claims for VA benefits pending on his 
date of death.  

2.  At death the veteran was not entitled to a periodic 
monetary veteran's benefit under an existing rating or 
decision which was due and unpaid at his death.

3.  Evidence in the veteran's VA claims file at the date of 
death did not permit a reasonably accurate estimation of the 
unreimbursed medical expenses in his year of death.


CONCLUSION OF LAW

The criteria for entitlement to the amount of pension and 
special monthly pension payments due to a deceased veteran 
and unpaid at date of death based on eligible family medical 
expenses for the period January 1, 2002, through December [redacted], 
2002, for the purpose of accrued benefits are not met.  
38 U.S.C.A. §§ 5107, 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000(d)(4) (2004); VAOPGCPREC 6-93; VAOPGCPREC 12-94.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
However, because undisputed facts render the appellant 
ineligible for the benefit she is seeking in this appeal, the 
Board finds that the VCAA does not apply to her appeal.  See 
38 U.S.C.A. § 5121(a) (West 2002); C.F.R. § 3.1000(d)(4) 
(2004); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason 
v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004.




II. Legal Criteria

A. Unreimbursed Unusual Medical Expenses To Reduce Countable 
Income For Pension Purposes    

VA shall pay pension benefits to a veteran with the requisite 
service during a period of war who is permanently and totally 
disabled from non-service connected disability.  If the 
veteran is married and living with or reasonably contributing 
to the support of his spouse, the annual rate of pension paid 
to the veteran shall be reduced by the amount of his annual 
income.  If a veteran is in need of regular aid and 
attendance, an increased rate of pension [special monthly 
pension] is payable which is to be reduced by the amount of 
the veteran's annual income.  38 U.S.C.A. § 1521(a), (b), 
(c), (d) (West 2002).

There will be excluded from the amount of the claimant's 
annual income any unreimbursed amounts which have been paid 
within the calendar year for unusual medical expenses 
regardless of the year the indebtedness was incurred.  The 
term unusual means excessive.  It does not describe the 
nature of a medical condition but rather the amount expended 
for medical treatment in relationship to the claimant's 
resources available for sustaining a reasonable mode of life.  
Unreimbursed expenditures which exceed five (5) percent of 
the claimant's annual income will be considered unusual.  
Health, accident, sickness and hospitalization insurance 
premiums will be included as medical expenses in determining 
whether the claimant's unreimbursed medical expenses meet the 
criterion for unusual.  A claimant's statement as to amounts 
expended for medical expenses ordinarily will be accepted 
unless the circumstances create doubt as to its credibility.  
An estimate based on a clear and reasonable expectation that 
unusual medical expenses will be realized may be accepted for 
the purpose of authorizing prospective payments of benefits 
subject to necessary adjustment in the award upon receipt of 
an amended estimate or after the end of the calendar year 
upon receipt of an income questionnaire.  38 C.F.R. 
§ 3.262(l) (2004).

B. Accrued Benefits  

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death (referred to as "accrued benefits") and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such individual, be paid to the veteran's 
spouse.  38 U.S.C.A. § 5121(a) (West 2002).  

For a survivor to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death or have been entitled to benefits, accrued and unpaid, 
under an existing rating or decision.  Jones v. West, 136 
F.3d. 1296, 1299 (Fed. Cir. 1998).  

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4) (2004).

VA's General Counsel held that information contained in an 
eligibility verification report submitted after the 
beneficiary's death may not be considered "evidence in the 
file at date of death" for purposes of an award of accrued 
pension benefits under 38 U.S.C. § 5121(a) but an award of 
accrued benefits under 38 U.S.C. § 5121(a) may be based on 
logical inferences from information in the file at the date 
of the beneficiary's death.  VAOPGCPREC 6-93 (August 9, 
1993).

VA's General Counsel later held that accrued pension benefits 
may be allowed under 38 U.S.C. § 5121(a) on the basis that 
evidence in the file at the date of a veteran's death 
permitted prospective estimation of unreimbursed medical 
expenses, regardless of whether unreimbursed medical expenses 
were actually deducted prospectively from the veteran's 
income for purposes of determining pension entitlement prior 
to the veteran's death and that, where a veteran had in the 
past supplied evidence of unreimbursed medical expenses 
which, due to the static or ongoing nature of the veteran's 
medical condition, could be expected to be incurred in like 
manner in succeeding years in amounts which, based on past 
experience, were capable of estimation with a reasonable 
degree of accuracy, such evidence may form the basis for a 
determination that evidence in the file at the date of the 
veteran's death permitted prospective estimation of medical 
expenses.  VAOPGCPREC 12-94 (May 2, 1994).  

III. Factual Background 

A rating decision in November 1984 found that, considering 
the veteran's age, education, and the nature and extent of 
his disabilities, he was permanently and totally disabled for 
further gainful employment and granted his claim of 
entitlement to non-service connected improved pension 
benefits.  It was noted that the veteran had a high school 
education and had worked as a self-employed salesman and as 
an installer of patio covers and carports.  The veteran's 
non-service connected disabilities were shown in the rating 
decision as arthritis of the knees and a foot and 
postoperative residuals of osteomyelitis of the frontal 
sinuses.

Medical evidence of record reveals that, in July 1997, the 
veteran suffered an incomplete right hemisphere cerebral 
vascular accident (stroke).  

A rating decision in December 1997 granted entitlement to 
special monthly pension and added S/P CVA [status post 
cerebral vascular accident) to the list of the veteran's non-
service connected disabilities.

Thereafter, each December beginning in December 1998 and 
ending in December 2001, VA received a VA Form 21-8416, 
Medical Expense Report, signed with the veteran's name, which 
was submitted to claim unusual medical expenses for a 
calendar year beginning on January first and ending on 
December 31st, to reduce the amount of the veteran's 
countable annual income for the purpose of VA's computation 
of the amount of pension and special monthly pension to which 
he was entitled.  As noted above, the veteran passed away on 
December [redacted], 2002.  The veteran did not file a VA form 21-
8416, Medical Expense Report, for the period January 1, 2002, 
through December 31, 2002, prior to his death.  No such form 
or statement with the equivalent information was filed for 
calendar year 2002 prior to the veteran's death, and such 
form or equivalent information was not in the veteran's 
claims file on his date of death.  

The veteran's medical expense reports for the calendar years 
1998, 1999, 2000, and 2001 listed such unreimbursed expense 
items as: fees of physicians, medical clinics, and dentists; 
prescription drugs and over-the-counter drugs; hearing aids 
and hearing aid batteries; dentures;  rental of a hospital 
bed; miscellaneous medical supplies; and transportation to a 
VA medical facility.  

The amount of the reported annual unreimbursed medical 
expenses reported for the veteran for each of these years was 
as follows:

1998: $1,760.77;
1999: $779.00;
2000: $570.90; and
2001: $1,406.00.

The Board notes that the variation of the amount of 
unreimbursed medical expenses of the veteran reported (that 
is, the percentage by which the highest annual expenses of 
$1,760.77 in 1998 exceeded the lowest annual expenses of 
$570.90 in 2000) was 32.4 percent.

After the veteran's death, the appellant filed a VA Form 21-
8416, Medical Expense Report, in March 2003 showing total 
unreimbursed medical expenses of the veteran in calendar year 
2002 as $1,284.35.  Later that month, a handwritten statement 
was received from her showing the veteran's total 
unreimbursed medical expenses for calendar year 2002 as 
$1,304.35.

IV. Analysis

The Board first notes that the veteran had no claims for VA 
benefits pending on his date of death, and so any entitlement 
of a survivor of the veteran to accrued benefits would by law 
have to be based on the veteran's entitlement to a benefit 
under an existing rating or decision or based on evidence in 
his claims file at the date of death.  See 38 U.S.C.A. 
§ 5121(a) (West 2002); Jones, supra.  It is undisputed that 
at death the veteran was not entitled to a periodic monetary 
veteran's benefit under an existing rating or decision which 
was due and unpaid at his death.  Therefore, the 
determinative issue in this appeal is whether "evidence in 
the file at the date of death" (that is, evidence in VA's 
possession even if it was not physically located in the VA 
claims folder) entitles the appellant as the veteran's 
surviving spouse to the benefit she seeks.  See 38 U.S.C.A. 
§ 5121(a) (West 2002); 38 C.F.R. § 3.1000(d)(4) (2004).

The first VA General Counsel precedent opinion to address the 
question of the nature of evidence in a veteran's claims file 
on his date of death which is required to entitle a survivor 
of his to accrued pension benefits when a VA Form 21-8416 or 
a statement with the equivalent information concerning 
unreimbursed annual medical expenses reported to reduce the 
veteran's countable annual income had not been filed for the 
calendar year in question announced a general rule of law, 
based on the terms of 38 U.S.C.A. § 5121(a), that a medical 
expense report filed by the veteran's surviving spouse after 
his death reporting the veteran's medical expenses during the 
year of his death does not constitute "evidence in the file 
at date of death" but provided an exception to this rule for 
"logical inferences from information in the file" on the 
veteran's date of death.  See VAOPGCPREC 6-93.

The scope of the exception to the rule that a medical expense 
report filed by the veteran's surviving spouse after his 
death reporting the veteran's medical expenses during the 
year of his death does not constitute "evidence in the file 
at date of death" was defined by VAOPGCPREC 12-94.  That 
precedent opinion of VA's General Counsel held that a 
prospective estimation of the unreimbursed medical expenses 
of the veteran during his year of death from evidence in the 
file at the date of the veteran's death may be made only 
"where a veteran had in the past supplied evidence of 
unreimbursed medical expenses which, due to the static or 
ongoing nature of the veteran's medical condition, could be 
expected to be incurred in like manner in succeeding years in 
amounts which, based on past experience, were capable of 
estimation with a reasonable degree of accuracy."  

Upon careful review of the reports of the totals of the 
veteran's unreimbursed medical expenses for calendar years 
1998, 1999, 2000, and 2001 in his claims file prior to his 
death on December [redacted], 2002, the Board is unable to find that 
these annual totals of the veteran's unreimbursed medical 
expenses in the four full years prior to his death permitted 
a reasonably accurate estimation of the unreimbursed medical 
expenses in his year of death.  As noted above, there was a 
32.4 percent variation in the total amounts of the veteran's 
annual unreimbursed medical expenses for the last four full 
years of his life.  In addition, the revised total of his 
unreimbursed medical expenses for calendar 2002, the year of 
his death, of $1,304.35, as reported by the appellant in 
March 2003, was 26 percent lower than the reported expenses 
for the year 1998 and 43.7 percent higher than the expenses 
reported for the year 2000.  Under these circumstances, the 
Board concludes that the holding of VAOPGCPREC 12-94 does not 
apply in this case, and entitlement by the veteran's 
surviving spouse to reimbursement for the veteran's 
unreimbursed medical expenses for the period January 1, 2002, 
through December [redacted], 2002, for the purpose of accrued 
benefits, is not established.  See 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(d)(4) (2004); VAOPGCPREC 6-93; VAOPGCPREC 
12-94.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to the amount of pension and special monthly 
pension payments due to a deceased veteran and unpaid at date 
of death based on eligible family medical expenses for the 
period January 1, 2002, through December [redacted], 2002, for the 
purpose of accrued benefits is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


